458 So.2d 61 (1984)
Lawrence C. MOORE, Appellant,
v.
The STATE of Florida, Appellee.
No. 83-1826.
District Court of Appeal of Florida, Third District.
October 23, 1984.
Gold & Fox and Myron M. Gold, for appellant.
Jim Smith, Atty. Gen. and Randi B. Klayman, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HUBBART and FERGUSON, JJ.
PER CURIAM.
The defendant Lawrence C. Moore appeals the denial of his motion to vacate judgment and sentence under Fla.R. Crim.P. 3.850. He claimed below that he received ineffective assistance of counsel from his court-appointed attorney at trial because the said attorney failed to call certain alibi witnesses, failed to call the defendant himself as a witness, and committed sundry other errors. The trial court conducted a full evidentiary hearing and denied the motion.
We have carefully examined the briefs and record in this case and conclude that no showing of ineffective assistance of counsel was made in this cause. Counsel declined to call the alibi defense witnesses for sound tactical reasons. Counsel also had a sound basis for advising the defendant not to testify at trial, which advice the defendant voluntarily followed. We recognize that the defendant gave contrary testimony at the hearing below, but the trial court was privileged to reject this testimony in favor of the conflicting testimony of counsel. Finally, the other claimed errors of counsel do not, in our view, rise to the level of ineffective assistance of counsel. See Strickland v. Washington, ___ U.S. ___, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Morgan v. State (Fla. 1984) (case no. 63,679, opinion filed September 11, 1984) [9 FLW 428]; Adams v. State, 456 So.2d 888 (Fla. 1984); Shriner v. State, 452 So.2d 929 (Fla. 1984); Jackson v. State, 452 So.2d 533 (Fla. 1984); Knight v. State, 394 So.2d 997 (Fla. 1981).
Affirmed.